DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Elections/Restriction   
2.	This application is in condition for allowance except for the presence of claims 1-15 directed to Group I, non-elected without traverse on 5/27/2014.  Accordingly, claims 1-15 have been cancelled.
Response to Amendment
3.	In response to the amendment received on 5/16/2022:
Claims 1, 3-4, and 10 are pending in the current application.  Claims 1, 3-4, and 10 are amended and Claims 2 and 5-9 are cancelled.
The previous rejection of the claims under 35 U.S.C. 112 is overcome because applicant has amended the claims.
The previous prior art rejections are overcome in light of the amendment.
Examiner’s Amendment
4.	An Examiner’s amendment to the record appears below, correcting a minor typographical error. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
1. (Currently Amended) A casing for protecting at least one electric battery module, comprising: 
at least one element for thermal regulation of said at least one module in which a heat-transfer fluid flows; 
and 
at least one duct, for conveying the heat-transfer fluid, that extends in at least one wall of the protective casing and is in fluid connection with said at least one thermal regulation element,
wherein walls of the casing are formed from two half-shells, which delimit said at least one conveying duct, 
wherein the twohalf-shells include at least one slot for receiving an edge of said at least one thermal regulation element, forming a fluid connection between said at least one thermal regulation element and said at least one conveying duct.
Allowable Subject Matter
5.	Claims 1, 3-4, and 10 are allowed.
	The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of Claims 1, 3-4, and 10.
	Independent Claims 1 and 10 recite a battery pack and a casing for protecting a battery module wherein walls of the casing are formed from two half-shells that delimit a conveying duct and wherein the half-shells include a slot for receiving an edge of a thermal regulation element, forming a fluid connecting between the thermal regulation element and the at least one conveying duct.  Previously cited Maguire US PG Publication 2016/0344061 modified by Park WO2017/099293 does not disclose the now-claimed configuration wherein an edge of a thermal regulation element is received in a slot formed in the two half-shells to form a fluid connection between the thermal regulation element and the duct and there is no prior art to modify the cited references to arrive at the claimed invention.  Newly identified reference Raisch US PG Publication 2013/0344362 teaches a battery housing comprising two half-shells 12A/12B that delimit at least one duct 11 for conveying a heat-transfer fluid (Figs 1-2B), but again, there is no prior art available to teach that an edge of a thermal regulation element is received in a slot formed in the two half-shells to form a fluid connection between the thermal regulation element and the duct. Therefore, the reference fails to teach or suggest the particulars of the independent Claims 1 and 10, and it’s not obvious to modify these teachings to give the instant claimed invention.   Thus none of the prior art of the record, alone or in combination, appears to teach, suggest, or render obvious the invention of independent Claims 1 and 10.  Since Claims 3 and 4 depend on Claim 1, they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729